Citation Nr: 0118694	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  99-07 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for labyrinthitis, 
chronic, with benign postural vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1946 to October 
1947.

In April 1973, Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama denied a claim for service 
connection for labyrinthitis.  The veteran was notified of 
this decision and perfected an appeal.  In September 1973, 
the Board of Veterans' Appeals (Board) issued a decision that 
denied the veteran's claim for service connection for 
labyrinthitis.

This matter comes before the Board on appeal from a September 
1998 rating decision by the RO in Montgomery, Alabama which 
found that because new and material evidence had not been 
submitted to reopen the claim, service connection for 
labyrinthitis was denied.

A hearing was held on April 24, 2001, in Montgomery, Alabama, 
before Bettina S. Callaway, a Board member who was designated 
by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107 (c) (West 1991 & Supp. 2000) and who is 
rendering the determination in this case.  A transcript of 
this hearing has been associated with the claims file.


FINDINGS OF FACT

1.  In an April 1973 decision, the RO denied, on the merits, 
the veteran's claim for service connection for labyrinthitis.  
The veteran perfected his appeal.

2.  The Board denied the veteran's claim in a September 1973 
decision because there was no evidence that the labyrinthitis 
diagnosed in October 1972 was proximately due to or caused by 
his service-connected rhinitis with chronic sinusitis.

3.  No medical evidence has been presented or secured since 
the last final decision of record that indicates that the 
veteran's inservice treatment for rhinitis and sinusitis in 
1946 and 1947 is linked to his current disability, 
labyrinthitis, which was first diagnosed in 1972.

4.  Evidence of record since the last final decision does not 
bear directly and substantially upon the specific matter 
under consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

1.  The Board's September 1973 decision denying entitlement 
to service connection for labyrinthitis is final.

2.  Since the last final decision of record, new and material 
evidence has not been submitted sufficient to reopen a claim 
for service connection for labyrinthitis.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable law provides the following:

If new and material evidence is presented 
or secured with respect to a claim that 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1999) (final emphasis added). 

The United States Court of Appeals for the Federal Circuit, 
in Hodge v.West, 155 F. 3d 1356 (1998), noted "the 
importance of a complete record for evaluation of a veteran's 
claim" and was concerned that "some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability."  
Hodge, 155F. 3d at 1363.

In the instant case, the Board denied the veteran's claim for 
service connection for labyrinthitis in September 1973.  The 
specified basis for this denial was that there was no 
evidence of a causal relationship between the veteran's 
rhinitis and sinusitis to labyrinthitis.  The Board found 
that the medical evidence did not establish that the veteran 
had bacterial labyrinthitis or that the veteran's 
labyrinthitis was caused by these conditions.

The veteran contends that his inservice episodes of sinusitis 
and rhinitis caused him to develop labyrinthitis in 1972.  
Indeed, service medical records clearly reveal that the 
veteran was treated for sinusitis and rhinitis on several 
occasions during the course of active duty.  He was diagnosed 
as having chronic sinusitis in May 1947.  

In March 1973, the RO received a claim for the veteran for 
service connection for labyrinthitis.  In support of his 
claim, the veteran submitted records from a private hospital 
where the veteran had been admitted for complaints of 
dizziness in October 1972.  He gave a history of dizziness 
beginning 4 years prior, and worsening.  He also reported a 
history of inner ear problems in the past.  The admitting 
diagnosis was labyrinthitis and while in the hospital, the 
veteran underwent several procedures to rule out this 
diagnosis.  After reviewing all laboratory and clinical 
studies, the admitting diagnosis was confirmed, and the 
discharge diagnosis was labyrinthitis.  The veteran also 
submitted copies of records relating to his medical 
retirement from civilian employment with NASA in January 1973 
due to chronic labyrinthitis.

In June 1998, the RO received an informal claim from the 
veteran for an increased rating for his service connected 
labyrinthitis that was deemed a request to reopen the 
veteran's claim for service connection for labyrinthitis.  
The RO obtained and associated with the claims file, the 
veteran's treatment records from VA Medical Center (VAMC) in 
Birmingham, Alabama from March 1982 through February 1996 and 
medical records from a private health care facility.  These 
records reveal that the veteran complained of vertigo and 
dizziness in January and November 1982; March, April and 
November 1983; April, August, and November 1984; February, 
May and September 1985; July 1985; July 1986 November 1989.  
However, the records do not reflect a narrative history of 
labyrinthitis, nor do they show a diagnosis of labyrinthitis 
on any occasion during this time period.

The private medical records reflect office visits beginning 
in May 1997 and continuing through December 1997.  On his 
initial visit, the veteran reported a history of inner ear 
disturbance that was stabilized.  The records do not reflect 
treatment for complaints of dizziness and/or vertigo at this 
facility.

In May 2000, the veteran submitted copies of medical records 
to the RO.  The records consisted of duplicates of hospital 
records relating to his October 1972 hospitalization and 
duplicates of records from a private physician originally 
submitted with his initial claim for service connection for 
labyrinthitis.  The veteran also includes additional copies 
of papers relating to his medical discharge from NASA in 
1973.

In June 2000, the veteran forwarded copies of medical records 
from a private health care facility chronicling treatment 
received by the veteran from February 1992 through March 
1999.  These records reflect that the veteran reported a 
history of chronic sinus problems and labyrinthitis and 
complained of vertigo and dizziness that had caused him to 
pass out and fall to the floor since the early 1970's.  
However, a thorough review of these records reveals that the 
veteran was not treated for these symptoms at this facility.

With regard to the basis for the Board's denial in September 
1973, the Board notes that VA disability benefits are awarded 
for a current disability that is the result of a disease or 
injury incurred in service.  See 38 U.S.C.A. § 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2000).  When a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  When the 
condition noted in service is not chronic, then a showing of 
continuity of symptoms is required to establish service 
connection.  See 38 C.F.R. § 3.303(b) (2000).

The veteran's service medical records show that in a July 
1947 examination, the veteran complained of a dizzy sensation 
upon exertion, among many other symptoms.  He was diagnosed 
with sinusitis at that time.  The veteran was first diagnosed 
with labyrinthitis in October 1972, some 25 years subsequent 
to his discharge from service.  Based upon the medical 
evidence of record, including records of the veteran's 
private physicians, the Board determined in 1973 that while 
the veteran's labyrinthitis may interact with his service 
connected sinusitis, no causal relationship between the two 
could be established.  Significantly, the veteran alleged no 
treatment for labyrinthitis until the early 1970's.

In order to reopen a claim for service connection, the 
veteran must bring evidence which "bears directly and 
substantially upon the specific matter under consideration" 
and that is "so significant that it must be considered in 
order to fairly decide the claim".  38 C.F.R. § 3.156(a) 
(2000).  In addition, this evidence should "contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability."  See Hodge, at 
1363.

The evidence obtained by the RO and associated with the 
claims file in connection with the veteran's 1998 request to 
re-open his claim consists of copies of medical records from 
private health care providers and from VAMC Birmingham, some 
of which reflect a narrative history of labyrinthitis.  In 
September 1998, the RO issued a rating decision that denied 
the veteran's request to re-open his claim because, while 
some of the evidence was new, it did not demonstrate a 
relationship between the inservice illness and any current 
disability.

In May and June 2000, additional medical records were 
associated with the claims file, some of which were 
duplicates of previously associated records and some were 
new, reflecting treatment from a private health care facility 
from February 1992 through March 1999.  These records note 
the veteran's narrative history of labyrinthitis and 
sinusitis.  In October 2000, the RO continued the denial of 
the veteran's claim because the additional evidence submitted 
by the veteran did not constitute new and material evidence.

The Board concludes that these additional reports, some of 
which are new in that they have not been previously 
submitted, are not material evidence because they do not bear 
directly and substantially upon the specific matter under 
consideration, and they are not "so significant that it must 
be considered in order to fairly decide the merits of the 
claim" because they do not "contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's disability".  38 C.F.R. § 3.156(a) (2000); Hodge, 
at 1363.  The veteran's in-service sinusitis was determined 
in the 1973 decision to have no causal relationship with the 
veteran's later diagnosed labyrinthitis.  The documents the 
veteran has submitted reflect a 25-year post-service 
diagnosis of labyrinthitis.  These records do not establish a 
relationship between his in-service diagnosis of sinusitis 
and his subsequent condition.  This evidence does not bear 
substantially upon the specific matter under consideration, 
the origin of the veteran's current condition, and therefore 
it is not material.  Furthermore, none of it, either by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of this claim.  Accordingly, this 
evidence, some of it new, is not material and the veteran's 
appeal must be denied.

In reaching this decision, the Board has also considered 
whether the provisions of the recently enacted Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been met with respect to the duty to assist 
claimants, and with the duty to provide notice of what 
evidence would be necessary to substantiate the claim.  In 
this regard, it is observed that during the course of the 
development of the veteran's original claim, his post service 
treatment records have been obtained and associated with the 
claims file.  In the May 1973 statement of the case and in 
the February 1999 and October 2000 supplemental statements of 
the case, the RO furnished the veteran the law and 
regulations regarding what constitutes new and material 
evidence, he has been advised as to the basis upon which his 
claim was previously denied (the specific matter under 
consideration), and as summarized above, the evidence 
received since the veteran's claim was last denied is not 
shown to be material to reopen that claim.  Under the 
foregoing circumstances, the Board finds that the 
requirements of the Veterans Claims Assistance Act of 2000 
have been satisfied and that a remand of this matter to the 
RO for their consideration of the implication of that new law 
to this case is not warranted. 


ORDER

New and material evidence to reopen the claim not having been 
submitted, entitlement to service connection for 
labyrinthitis, chronic with benign postural vertigo, is 
denied. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

